Citation Nr: 0215281	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  02-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.


REMAND

A preliminary review of this appeal reveals that in light of 
an outstanding Travel Board/Videoconference hearing request, 
this matter is not ready for appellate disposition.  In a 
letter from the RO dated August 7, 2002, the veteran was told 
he could request a hearing under certain circumstances within 
90 days.  In an October 25, 2002 VA Form 119, Report of 
Contact, the veteran's representative indicated that the 
veteran desired a Board videoconference hearing at the RO.  A 
letter from the veteran, requesting a hearing in connection 
with the issue on appeal, was attached.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board at the next available 
opportunity.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




